Citation Nr: 1820454	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-20 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to December 27, 2011, for the grant of service connection for posttraumatic stress disorder (PTSD), previously rated as adjustment disorder with mixed depression and anxiety.  


REPRESENTATION

Appellant represented by:	Robert Lemley, Agent


ATTORNEY FOR THE BOARD

A. B., Counsel



INTRODUCTION

The Veteran served on active duty from October 1990 to April 1991, October 1992 to January 1993, and May 2009 to May 2010.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and July 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The claim was remanded in February 2016 for additional development and has been returned now for further appellate action.  


FINDINGS OF FACT

1.  Throughout the claim, including in an April 2015 VA Form 9, the Veteran asserted that the effective date for the grant of service connection benefits should be May 29, 2010.  

2.  The record demonstrates that the current effective date for the grant of service connection benefits for PTSD is May 29, 2010.   


CONCLUSION OF LAW

As the benefit sought on appeal has been granted, there remains no case or controversy as to the issue of entitlement to an earlier effective date for the grant of service connection for PTSD.  38 U.S.C. § 7105 (d)(5) (2002); 38 C.F.R. § 20.101 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. 
§ 7105 (2002). 

The RO issued a rating decision in June 2011 awarding service connection for adjustment disorder with mixed depression and anxiety, and assigning a 20 percent disability rating.  The Veteran was found to have an adjustment disorder which pre-existed service and was considered to be 10 percent disabling.  Accordingly, as RO determined that the Veteran's condition met the criteria for a 30 percent rating, the degree of disability subject to service connection was 20 percent.  This 10 percent rating for pre-existing disability was also subtracted from the 70 percent rating that was assigned in December 2011, resulting in 60 percent compensation to the Veteran. 

The Veteran's notice of disagreement was received on December 27, 2011, in which he expressly stated that his psychiatric condition warranted "at least a compensable rating of 50% and should be reevaluated."  The RO failed to construe that statement as disagreement with the initial rating assigned before the claim was certified to the Board for the first time.  

The Board also noted that the Veteran was subsequently awarded service connection for PTSD, and awarded a 70 percent disability rating effective December 27, 2011.  The Veteran appealed the assigned effective date. 

In the February 2016 decision, the Board explained that it was premature to adjudicate the issue of entitlement to an earlier effective date for PTSD at that time as it was inextricably intertwined with the propriety of the initial rating.  The Board clarified that a staged rating had been assigned for the service-connected acquired psychiatric condition, and whether the claim is viewed as a staged rating issue or an earlier effective date issue, resolution may be affected by the RO's disposition of the pending notice of disagreement to the initial rating.  

Therefore, the RO deferred the issue of entitlement to an earlier effective date for the grant of service connection for PTSD and remanded both claims to allow for the issuance of a statement of the case regarding the claim for a higher initial rating.  The Board explicitly stated that following the issuance of a statement of the case pertaining to entitlement to an initial rating in excess of 30 percent for PTSD, a timely substantive appeal must be filed after receiving the statement of the case in order to vest the Board with jurisdiction over that issue.

The agency of original jurisdiction (AOJ) issued a statement of the case (SOC) regarding the initial rating for PTSD, previously rated as mixed depression and anxiety, in July 2016.  A VA Form 9 Substantive Appeal was not received.  

The Board notes that a supplemental statement of the case (SSOC), issued in August 2016, was returned to the Board as undeliverable.  However, the July 2016 SOC was not returned as undeliverable and there is no indication that the Veteran did not receive it.  Furthermore, all relevant documents were also sent to the Veteran's representative, which were not returned as undeliverable.  The Veteran and his representative have not made any arguments that the Veteran did not receive either the 2016 SOC or SSOC, and a notice of certification of the claim and inquiry regarding the Veteran's current address was not returned as undeliverable.  As such, the Board has determined that the Veteran intentionally did not perfect an appeal regarding the issue of a higher initial rating for PTSD and finds that all relevant procedures for issuing the relevant documents have been completed.  

Therefore, the remaining issue on appeal is entitlement to an effective date earlier than December 27, 2011, for the grant of service connection for PTSD.  As noted above, the Veteran has asserted that the effective date assigned to the other acquired psychiatric disability, May 29, 2010, should also be assigned for the grant of service connection for PTSD.  

However, the record demonstrates that in granting service connection for PTSD, the RO recharacterized the already service-connected acquired psychiatric disability, adjustment disorder with mixed depression and anxiety, to include the PTSD disability.  So, rather than grant a new disability which was assigned an effective date of December 27, 2011, the RO added PTSD to the service-connected disability, which already had an effective date of May 29, 2010.  In short, the benefit of an earlier effective date of May 29, 2010, for PTSD has already been granted.  Moreover, the Board does not find that there is any basis for the Veteran's PTSD to be rated as a separate disorder.  Compare Clemons v. Shinseki, 23 Vet. App. 1 (2009) with Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).

To the extent that the Veteran sought entitlement to an earlier effective date for the assigned 70 percent disability rating, the Board notes that this issue was already addressed in the July 2016 SOC, of which the Veteran did not perfect an appeal to the Board as the Board explicitly stated he must in its 2016 remand.  Therefore, that issue is not on appeal.  

In the Board's view, the current effective date assigned is the earlier effective date specifically sought by the Veteran.  As a result, no case or controversy regarding this issue remains and there is no remaining allegation of error of fact or law for appellate consideration.  38 U.S.C. § 7105 (d)(5).  Accordingly, the Board is without jurisdiction to review the appeal with respect to this issue, and it is, therefore dismissed.  


ORDER

The claim for an earlier effective date for the grant of service connection for PTSD is dismissed.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


